Citation Nr: 0033809	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  00-07 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating greater than 20 percent for residuals 
of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from October 1971 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Chicago, Illinois, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim of entitlement to a 
rating greater than 20 percent for residuals of a left ankle 
fracture.  The veteran subsequently perfected an appeal of 
that decision.  In September 2000, a hearing on this claim 
was held before the undersigned in Chicago, Illinois.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the claim here was considered 
well-grounded, this aspect of the new law does not affect the 
instant appeal; however, the duty to assist was itself 
amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  VA has a duty to assist unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

After a review of the record, and in keeping with the new 
statutory requirements, it is the opinion of the Board that 
additional development of the evidence should be accomplished 
prior to further consideration of the veteran's claim.  
Initially, the Board notes that at his September 2000 hearing 
before a member of the Board, the veteran testified that he 
received treatment for his ankle from Dr. Permer in 
Lafayette, Illinois.  These treatment records are not in the 
claims file.  Additionally, the veteran testified that his 
ankle had pain on motion.  The United States Court of Appeals 
for Veterans Claims (Court) has held that, in assigning a 
disability evaluation, the VA must consider the effects of 
the disability upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Reports of the veteran's most recent VA examinations, in 
February 1999 and August 1999, do not indicate passive or 
active motion, the normal ranges of motion, the degree to 
which the veteran's reported pain impacted on his ability to 
move his left ankle, his functional ability or whether the 
left ankle was stable, weak, or easily fatigued.  Hence, it 
is unclear to what extent, if any, pain has restricted the 
veteran's motion or the functional ability of the left ankle.  
As a result, the Board finds that another VA examination is 
necessary.  On remand, the veteran should be fully informed 
that a failure to report for his scheduled VA examination 
would result in his claim being denied.  38 C.F.R. § 3.655 
(2000).  

Additionally, the veteran testified at his September 2000 
hearing that the scar on his left ankle was tender and 
painful.  None of the medical evidence of record addresses 
whether or not his left ankle scar is tender and painful.  
See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances present, the case is simply not 
ready for appellate review.  To ensure due process, and to 
ensure that the VA has met its duty to assist the veteran in 
developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following:

1.   The RO should ask the veteran to 
furnish the full name and address of Dr. 
Permer in Lafayette, and all treatment 
dates.  The RO should obtain from Dr. 
Permer legible copies of all medical 
records compiled in conjunction with 
treatment accorded the veteran for his 
left ankle disability.

2.  The RO should then schedule the 
veteran for a VA examination of his left 
ankle.  The RO must inform him of the 
consequences of failing to report for the 
scheduled examination.  The examiner 
should be afforded an opportunity to 
review the veteran's claims file prior to 
the examination.  The examination report 
should include the following:

a.  degrees of both active and passive 
range of motion and any limitation of 
function of the parts affected by 
limitation of motion of the left ankle;  

b.  whether the left ankle exhibits 
weakened movement, excess fatigability, 
subluxation, or incoordination 
attributable to the service-connected 
disability; if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to such 
factors;  

c.  whether pain could significantly 
limit functional ability of the left 
ankle during flare-ups or when the left 
ankle is used repeatedly over a period of 
time, such as an eight-hour workday; if 
feasible, this should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups;  

d.  whether the scar on the veteran's 
left ankle is tender and painful on 
objective examination.

3.  When the requested development is 
completed, the RO should again review the 
record and consider all the additional 
evidence.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and given the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	George R. Senyk
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


